DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, in the reply filed on 04/18/2022 is acknowledged.  The traversal is on the ground(s) that the applicant believes the instant application to be novel because of certain aspects of the claimed invention and that the invention has an inventive step over the referenced prior art most notably the addition of a protective solvent.  This is not found persuasive because the prior art already discloses adding back to the extraction methanol/water at (30:70, v/v) (see document D1 of PCT incoming written opinion at page 3733, left column, 4th para.). Also, the grounds for breaking unity of invention was reported by showing the special technical feature which was the ethanol-free vanilla extract. The feature was disclosed in each of the prior art documents. The applicant argues that the none of the art documents discloses the process of preparing the ethanol free vanilla extract however document D1 discloses (a) providing fermented vanilla pods; (b) freezing and grinding the fermented vanilla pods; (c) extracting the ground vanilla pods using a methanol/water mixture, (d) adding methanol/water mixture back to the extract,( e) membrane filtering (f) and wherein the methanol is then distilled off at 40°C and a reduced pressure which teaches each component of the instant invention. Thus, the novelty of the instant invention has already been disclosed as well as the inventive step.
The applicant argues that the documents disclosed each teach methods for preparing ethanol free vanilla extracts that are significantly different from the present application, but the limitations of the base claim are already known in the art and for at least document D1, this document does not differ significantly from the instant invention and there appears to be no patentable distinction as each of the claim limitations are taught. Even if the applicant can show that different temperatures for extractions can bring about varying yields, the limitations of the instant application have previously been described in the art and so this finding does not give support for the argument which shows the special technical feature has already been described with significant support.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
Claims 1, 3-10, and 19-20 are being examined on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (from IDS, Identification of Novel Orosensory Active Molecules in Cured Vanilla Beans (Vanilla planifolia), J. Agric. Food Chem., 2009, 57,9,3729-3737), Shiraishi (JPH08168355A) and Maestro (US20070071710A1).  
Schwarz’s general disclosure is to the identification of molecules in cured vanilla beans (see abstract).
Regarding claim 1, Schwarz teaches (a) providing fermented vanilla pods (see left column, 2nd para, page 3736), (b) freezing in liquid nitrogen and grinding the fermented vanilla pods in a mill; (c) extracting the ground vanilla pods using a methanol/water mixture (70:30, v/v; 5 x 100 mL), (d) adding methanol/water mixture back to the extract (methanol/water 30:70, v/v),( e) membrane filtering (f) and wherein the liquid layer is freed from methanol under reduced pressure at 40 degrees Celsius (see document D1 of PCT incoming written opinion at page 3733, left column, 4th para.). With regards to (c) the applicant states that methanol has a log P value of 0.77, which is between -0.8 to 0.4.
Regarding steps (c) and (d) of claim 1, Schwarz teaches the use of a mixture of methanol and water which in the broadest reasonable interpretation can be interpreted as two combined solvents methanol being one and water as the second, both of which have similar but distinct extraction capacities. Methanol would be distilled off first in the distillation process before water and both have a boiling point of a separation of at least 20 degrees. Thus, in the context of the instant invention, it can be understood that water is utilized as the protective solvent before the methanol is distilled off.
Although Schwarz does not explicitly teach distilling off the extraction solvent this is a technique which is commonly used in the art for removing of solvents.  Schwarz still teaches the method of removing the solvent from the extraction under reduced pressure and distilling under reduced pressure is a conventional method of removing solvents, thus any person having skill in the art would have known very easily and without any undue experimentation to remove the solvent through distillation under pressure. 
Regarding claim 7, Schwarz teaches the solvent which is added back to the extraction is methanol/water and methanol has a boiling point of at least 20 degrees higher than at least one extraction solvent in the mixture (water) (see rejection of claim 1, or see document D1 of PCT incoming written opinion at page 3733, left column, 4th para.).
Regarding claim 8, Schwarz teaches wherein methanol/water are added back to the 5.0 g extraction (30:70, v/v) at 1000 mL, which would be a 5:1 (w/w) and within the claimed range.
Regarding claim 9, Schwarz teaches wherein the extraction solvent is evaporated under pressure at a temperature of 40 degrees Celsius which is between the instantly taught range of 20-60 degrees Celsius and although the range of 1 mbar to 500 mbar is not disclosed a person having ordinary skill in the art would be able to optimize the reduced pressure to the instantly disclosed range without any undue experimentation because Schwarz already teaches removing the solvent under reduced pressure.
Schwarz teaches the extraction methods of the instant invention however is silent on the extraction solvent being acetone and the distilling off the extraction solvent.
Shiraishi’s general disclosure is to a method for producing vanilla extract through ultrasonic waves (see abstract).
Regarding claim 1, Shiraishi teaches distilling off the solvent (see 1st para, page 4).
Regarding claim 3, Shiraishi teaches methods for extracting out shredded vanilla with acetone (see 1st para, page 3 and example 3, page 4). 
Regarding claim 4, Shiraishi teaches adding 100 g of vanilla beans shredded to about 500 g of acetone (see example 3, page 4), which would be within the claimed range of 1:1 (w/w) to 40:1 (w/w). 
Regarding claim 5, Shiraishi teaches extracting at 30 degrees Celsius (see example 3, page 4), which is within the claimed range.
Regarding claim 19, Shiraishi teaches that for solvent extractions, the time range can be for a period ranging from 10 minutes to 24 hours, or from 30 minutes to 12 hours and teaches the temperature can be from 20 degrees Celsius up to boiling however more preferably around 30 degrees (see page 3, para. 3). The time frame and temperatures for the extraction are within already defined parameters and optimizing those to the instantly taught ranges is something someone having skill in the art can achieve without any undue experimentation. It is known that increasing temperatures and time will help to extract out active components from botanicals more readily than when compared to reduced temperatures and extraction times.
Maestro’s general disclosure is to the extract of vanilla planifolia (see abstract).
Regarding claims 1 and 20, Maestro teaches wherein when extracting from vanilla solvents and mixtures of solvents chosen from water, C1-C4 alcohols such as, for example, methanol, ethanol, isopropanol, etc., organic solvents such as, for example, propylene glycol (propanediol), dipropylene glycol, etc., or else ethyl acetate, hexane, cyclohexane or any other solvent that is usual in the field (see 0041 and 0035) can be used when using molecular distilling (see 0045-0047) and particularly adding of mineral or plant oils and polyols to the fraction before distilling helps to facilitate the distillation or the flow along the column (see 0054) and in this context a plant oil can also be a vegetable oil because all vegetable oils are plant oils.
Therefore, it would have been obvious to any person having ordinary skill in the art with the combined teachings to create the instant invention. 
It would have been obvious at the effective filing date to a person having ordinary skill in the art to use acetone as the extraction solvent as taught by Shiraishi in the combined method taught by Schwarz and Maestro and to optimize the temperatures and time of extraction to the instantly claimed ranges because these ranges are within known ranges for extracting vanilla as taught by both Shiraishi and Schwarz and optimizing them to the instant ranges is something any person with skill can do without any undue experimentation.
 It would further have been obvious to use more than one solvent in the extraction method as taught by Maestro and to distill off the solvent as taught by Shiraishi and Maestro because these steps are conventionally known in the art for removing solvents from extractions and still it would further be understood from the extraction process that when two combined solvents with a separate boiling point are combined that the one with the lower boiling point, especially when the separation is 20 degrees or more, is distilled off first, thus allowing the other solvent with the higher boiling point to act as the instantly claimed protecting solvent. Also, Maestro already teaches that adding of a plant oils (vegetable oil) before distilling, facilitates the distillation process and in this context would be the same as adding a protective solvent to the extraction before distilling.
Therefore, there is a reasonable expectation of success, based upon prior references and what is known in the art, that the modified teachings of Schwarz, Shiraishi, and Maestro along with any optimization needed, would meet the claimed functional limitation of the instant invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (from IDS, Identification of Novel Orosensory Active Molecules in Cured Vanilla Beans (Vanilla planifolia), J. Agric. Food Chem., 2009, 57,9,3729-3737), Shiraishi (JPH08168355A) and Maestro (US20070071710A1) as applied to claims 1, 3, 4-5, 7-9, and 19-20 above, and further in view of Edwin (US2835591A).
Schwarz and Shiraishi’s combined teachings, teach the method for extracting of the vanilla however are silent on the extraction solvent mixture being consecutively renewed and then combined.
Edwin’s general disclosure is to a method of producing cured vanilla extract (see first para, page 2).
Edwin teaches that “After this initial extraction, additional extraction steps are carried out, the exact number of which is determined only by the desire to insure substantially complete extraction. Each of such additional steps involves washing the fibrous material retained in the filter medium by thoroughly mixing the same with water as in the initial extraction. Again, the amount of water added is variable and depends upon practical considerations. The mixture is then filtered through the same filter medium as was used for the first extract. The residue retained from these additional extraction steps is then discarded and the various filtrates are combined with the initial filtrate and are either reserved for the following concentration step, or for immediate curing” (see page 2, column 2, line 60 to first two lines of next page and column 3).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to consecutively renew the solvent and then to combine the solvents together to create a desired and complete extraction. There would have been a high expectation of success in replenishing the extraction solvents and combining them together because this method is known for creating more complete extractions from the source.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (from IDS, Identification of Novel Orosensory Active Molecules in Cured Vanilla Beans (Vanilla planifolia), J. Agric. Food Chem., 2009, 57,9,3729-3737), Shiraishi (JPH08168355A) and Maestro (US20070071710A1) as applied to claims 1, 3, 4-5, 7-9, and 19-20 and further in view of Lavine (Analysis of vanilla extract by reversed phase liquid chromatography using water rich mobile phases, Microchemical Journal 103 (2012) 49-61).
Schwarz and Shiraishi’s combined teachings, teach the method for extracting of the vanilla however do not teach phase separating at the certain times and temperatures of the instant application.
Lavine teaches “Several reversed phase liquid chromatographic (RPLC) methods have been developed to quantitate coumarin, vanillin, and ethyl vanillin in vanilla products” and teaches “The use of water rich mobile phases has been investigated in this study as a potential isocratic method to fully characterize the composition of synthetic vanilla extract. Water rich mobile phases in RPLC are not generally used because of the long retention times involved. The problem of long retention times can be addressed using hydrophobic alcohols such as butanol in low quantities (approximately 1% v/v) as the organic modifier.” 
Lavine also teaches the flow rates as 1.0 ml/min (Varian Prostar HPLC) or 0.3 ml/min (Shimadzu LC/MS) for several hours to ensure reproducible solvation of the bonded phase (see introduction) and teaches temperatures for the column as being ambient temperature (see introduction last para.) and ambient temperature in Celsius would be a temperature within the instantly claimed range.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use phase separation to pull out the different compounds from the vanilla extract and to optimize the time and temperature ranges to that of the instantly claimed ranges because as Lavine teaches the retention times of the vanilla compounds usually take hours to elute off and optimizing the time from 10 to 48 hours would allow for a longer phase separation which could pull-down more compounds from the extract. Also, the temperature is taught at ambient temperature and this is within the claimed range of 10 to 40 degrees Celsius.
There would have been a reasonable expectation of success in utilizing phase separation and with the instantly taught time and temperature ranges because these practices are conventional and have been described in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        
/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655